DETAILED ACTION
Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lam Doan on 08/18/2022.
In claim 1 line 15, please change the limitation of “send values of the second set of weights to a computing system.” to – send values of the adjusted second set of weights to a computing system.—
In claim 8, line 11, please change the limitation of “sending values of the second set of weights to a computing system.” to – sending values of the adjusted second set of weights to a computing system.—
In claim 15, line 13, please change the limitation of “sending values of the second set of weights to a computing system.” to – sending values of the adjusted second set of weights to a computing system.—

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference of Miao (U.S Pub. No. 2020/0342301) teaches a convolutional neural network on-Chip learning system based on non-volatile memory and the input module converts the input signal into the input voltage pulse signal required by the convolutional neural network module, and then transmit the input voltage pulse signal into the convolutional neural network module. Miao does not teach the steps of train a first network using a set of training data and train a second network using the set of training data, and the number of weights in the first set of weights that is used in training a first network is higher than the number of weights in the second set of weights that is used in training a second network. The prior art references also do not teach adjusting the first set of weights based on a first loss determined by the first network and a second loss determine by the second network and adjust the second set of weights based on the first loss determined by the first network and the second loss determined by the second network and sending the adjusted values of the adjusted second set of weights to a computing system as mentioned in claims 1, 8, and 15.
The prior art reference of Gokmen (U.S. Patent No. 9,646,243) teaches a convolutional neural network wherein configuring the crosspoint array, the crosspoint array corresponding to a convolution layer in the convolutional neural network, by storing one or more convolution kernels of the convolution layer in one or more crosspoint devices of the crosspoint array; performing computations for the convolutional neural network via the crosspoint array by transmitting voltage pulses corresponding to a vector of input data of the convolution layer to the crosspoint array.  
Gokmen does not teach the steps of train a first network using a set of training data and train a second network using the set of training data, and the number of weights in the first set of weights that is used in training a first network is higher than the number of weights in the second set of weights that is used in training a second network. The prior art references also do not teach adjusting the first set of weights based on a first loss determined by the first network and a second loss determine by the second network and adjust the second set of weights based on the first loss determined by the first network and the second loss determined by the second network and sending the adjusted values of the adjusted second set of weights to a computing system as mentioned in claims 1, 8, and 15.
Ge (U.S. Pub. No. 2020/0082252) teaches implementing a multi-layer neural network using crossbar array. Ge further teaches a crossbar array may include horizontal metal wire rows and vertical metal wire columns (or other electrodes) intersecting with each other, with cross-point devices formed at the intersecting points. A single crossbar array, however, may produce a single vector matrix multiplication. 
Ge does not teach the steps of train a first network using a set of training data and train a second network using the set of training data, and the number of weights in the first set of weights that is used in training a first network is higher than the number of weights in the second set of weights that is used in training a second network. The prior art references also do not teach adjusting the first set of weights based on a first loss determined by the first network and a second loss determine by the second network and adjust the second set of weights based on the first loss determined by the first network and the second loss determined by the second network and sending the adjusted values of the adjusted second set of weights to a computing system as mentioned in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Shamma (U.S. Pub. No. 2020/0020393) teaches a neural network matrix multiplication in memory cell.
Liu (U.S. Pub. No. 2019/0340508) teaches a computing device and computation method for neural network computation.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691